                    Case 1:20-cr-00105-SPW Document 42 Filed 08/04/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 LINITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR 20-105-BLG-SPW-l
 DEE BAD BEAR                                                               USM Number: 05633-046
                                                                            Russell Alien Hart
                                                                            Defendant's Attorney



THE DEFENDANT:
 El    pleaded guilty to count(s)                        1
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
  18:1 I3A.F   Assault With A Dangerous Weapon; 18: 1153(A) Crime On A                             04/17/2020      1
 Reservation




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             August 4. 2021
                                                             Date of Imposition of Judgment




                                                             Signature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and 'I'itle of Judge

                                                             August 4, 2021
                                                             Date
Case 1:20-cr-00105-SPW Document 42 Filed 08/04/21 Page 2 of 7
Case 1:20-cr-00105-SPW Document 42 Filed 08/04/21 Page 3 of 7
Case 1:20-cr-00105-SPW Document 42 Filed 08/04/21 Page 4 of 7
Case 1:20-cr-00105-SPW Document 42 Filed 08/04/21 Page 5 of 7
Case 1:20-cr-00105-SPW Document 42 Filed 08/04/21 Page 6 of 7
Case 1:20-cr-00105-SPW Document 42 Filed 08/04/21 Page 7 of 7
